EXHIBIT 10.1
CONFIDENTIAL SETTLEMENT AGREEMENT AND GENERAL RELEASE
This Confidential Settlement Agreement and General Release (“Agreement”) is
entered into this 7th day of April, 2008, by and between Barbara V. Tinsley (the
“Employee”) and BlueLinx Corporation (“BlueLinx Corporation”), on its own behalf
and on behalf of its parents, subsidiaries and affiliates, and their respective
predecessors, successors, assigns, representatives, officers, directors, agents
and employees. The term “BlueLinx Corporation,” when used in this Agreement,
includes BlueLinx Corporation, its parents, subsidiaries or affiliates, and
their respective predecessors, successors, assigns, representatives, past or
present officers, directors, agents or employees.
WHEREAS Employee’s employment will be terminated effective May 1st, 2008.
NOW, THEREFORE, in consideration of the mutual terms, covenants and conditions
hereinafter set forth, the parties hereto, intending to be legally bound, do
hereby agree as follows:

  1.   (a) The parties agree that the following amounts shall be paid to the
Executive:

               
 
  1 x Salary   =   246,781  
 
             
 
  ’08 Bonus   =   40,000  
 
             
 
  401-k Match   =   10,800  
 
             
 
  Total   =   297,581  

(b) The Company will pay the premiums for extended coverage (medical and dental)
under COBRA for you and your eligible dependents commencing with the month of
June 2008 and ending with the month of May 2009, or the date your coverage
otherwise terminates in accordance with COBRA, if earlier. In order to implement
this coverage, when you receive your COBRA notice, you must promptly elect
continuation coverage in accordance with the instructions in the notice. The
Company payment will be made directly to the applicable health plan.
(c) The Company will provide you with outplacement assistance at the Executive
Management level. You will be contacted by the outplacement service provider to
initiate your program once we receive your signed agreement and the revocation
period described below has expired.
(d) All Restricted Stock to Vest upon termination.
(e) The above amounts shall be paid in equal monthly installments, with the
first payment made on or about May 1, 2008 and the last payment made on or about
March 1, 2009. In no event shall any of these payments be made after March 15,
2009.

  2.   No Further Compensation Owed. Employee agrees and represents that no
other form of monetary compensation, including but not limited to: wages,
commissions, benefits, bonuses, vacation pay, sick pay, stock, stock options, or
severance, is owed to Employee other than that which is provided for in
Paragraph 1 above. Employee further agrees that Employee will not continue to
accrue any additional vacation and /or additional monetary benefit during the
period Employee is receiving payment.     3.   Waiver and Release of Claims. The
Employee, on behalf of Employee, Employee descendants, dependents, heirs,
executors, administrators, assigns, and successors, covenants not to sue, and
fully, finally and forever releases and discharges BlueLinx Corporation from any
and all claims and rights of any kind that Employee may have, whether now known
or unknown, suspected or unsuspected, arising out of or in any way connected
with Employee employment relationship with BlueLinx Corporation as of the date
this Agreement is executed. These claims and rights released include, but are
not limited to, claims under Title VII of the Civil Rights Act of 1964, 42
U.S.C. § 1981, the Equal Pay Act, the Americans With Disabilities Act, the Age
Discrimination in Employment Act, state fair employment statutes, and under
other federal, state, local, statutory, common law, and the law of contract,
tort and any and all claims for attorneys’ fees.

 

 



--------------------------------------------------------------------------------



 



  4.   Payment of Applicable Taxes. The Employee is and shall be solely
responsible for all federal, state and local taxes that may be owed by Employee
by virtue of the receipt of any portion of the monetary payment provided under
this Agreement. The Employee agrees to indemnify and hold BlueLinx Corporation
harmless from any and all liability, including, without limitation, all
penalties, interest and other costs that may be imposed by the Internal Revenue
Service or other governmental agencies regarding Employee share of any tax
obligations that may arise from the monetary consideration made to the Employee
under this Agreement.     5.   Assistance to BlueLinx Corporation. The Employee
agrees to cooperate with BlueLinx Corporation to provide all information that
BlueLinx Corporation may hereafter reasonably request with respect to matters
involving the Employee’s present or former relationship with BlueLinx
Corporation, the work the Employee has performed, or present or former employees
or customers of BlueLinx Corporation, so long as such requests do not
unreasonably interfere with any other job in which the Employee is engaged.
BlueLinx Corporation agrees to reimburse the Employee for all reasonable
out-of-pocket costs Employee incurs in connection herewith.     6.  
Confidentiality and Non-Disclosure. The Employee shall not disclose the fact of
this Agreement, the settlement amount, the terms of this Agreement, the facts
and circumstances giving rise to this Agreement, or the existence of any claim
that Employee has, or may have, that is subject to the release of claims
contained in this Agreement, to anyone other than the Employee’s spouse,
immediate family members, attorney and/or tax and financial advisors unless
legally required to do so. Should the Employee disclose information about this
Agreement to the Employee’s spouse, immediate family members, attorney and/or
tax and financial advisors, the Employee shall advise such persons that they
must maintain the strict confidentiality of such information and must not
disclose it. In the event that the Employee is legally required to disclose the
information covered by this paragraph, Employee agrees to immediately notify
BlueLinx Corporation’s Legal Department in writing.     7.   Transfer of Claims.
The Employee represents and warrants that Employee has not assigned,
transferred, or purported to assign or transfer, to any person, firm,
corporation, association or entity whatsoever, any released claim. The Employee
agrees to indemnify and hold BlueLinx Corporation harmless against, without any
limitation, any and all rights, claims, warranties, demands, debts, obligations,
liabilities, costs, court costs, expenses (including attorney’s fees), causes of
action or judgments based on or arising out of any such assignment or transfer.
    8.   Termination of Employment/Re-Employment. The Employee’s employment
relationship with BlueLinx Corporation has been terminated. The Employee
understands and agrees that, Employee is ineligible to be re-employed by
BlueLinx Corporation, its subsidiaries, affiliates, parents or divisions in the
future and that Employee will not knowingly apply for a position with BlueLinx
Corporation.     9.   Return of Property. As a condition precedent to the
Employee’s receipt of the monetary payment provided under this Agreement, the
Employee shall return all BlueLinx Corporation property possessed by the
Employee to BlueLinx Corporation Human Resources Department, including all
documents, disks, and other items containing confidential and/or proprietary
information, as defined in paragraph 9, below.     10.   Confidential and/or
Proprietary Information. The Employee agrees that Employee has not and in the
future will not use or disclose to any third party Confidential Information,
unless compelled by law and after notice to BlueLinx Corporation, and further
agrees to return all documents, disks, or any other item or source containing
Confidential Information, or any other BlueLinx Corporation property, to
BlueLinx Corporation upon execution of this Agreement. If the Employee has any
question regarding what data or information would be considered by BlueLinx
Corporation to be information subject to this provision, the Employee agrees to
contact BlueLinx Corporation’s Legal department in writing for written
clarification.     11.   Non-Admission. This Agreement does not constitute an
admission by BlueLinx Corporation or Employee of any violation of any law or
statute.

 

2



--------------------------------------------------------------------------------



 



  12.   Non-Disparagement and Incitement of Claims. The Employee agrees that the
Employee will not make or cause to be made any statements that disparage, are
inimical to, or damage the reputation of BlueLinx Corporation. In the event such
a communication is made to anyone, including but not limited to the media,
public interest groups and publishing companies, it will be considered a
material breach of the terms of this Agreement and the Employee will be required
to reimburse BlueLinx Corporation for any and all compensation and benefits paid
under the terms of this Agreement. The Employee also agrees that Employee will
not encourage or incite other current or former employees of BlueLinx
Corporation to disparage or assert any complaint, claim or charge, or to
initiate any legal proceeding, against BlueLinx Corporation.     13.   Material
Breach. The Employee acknowledges that if Employee materially breaches or
threatens to materially breach this Agreement, including but not limited to the
Employee’s obligations in the paragraphs pertaining to Confidentiality and
Non-Disclosure, Return of Property, Confidential and/or Proprietary Information,
and Assistance to BlueLinx Corporation, and/or commences a suit or action or
complaint in contravention of this release and waiver of claims, BlueLinx
Corporation’s obligations to pay the monies and/or provide the benefits referred
to above shall immediately cease and BlueLinx Corporation shall be entitled to
all other remedies allowed in law or equity, including but not limited to the
return of any payments made to Employee under this Agreement.     14.   Entire
Agreement. This Agreement contains the entire agreement and understanding
between the Employee and BlueLinx Corporation with respect to Employee’s
separation from BlueLinx any and all disputes or claims that the Employee has,
or could have had, against BlueLinx Corporation as of the date this Agreement is
executed, and supersedes all other agreements between the Employee and BlueLinx
Corporation with regard to Employee’s employment, compensation or any disputes
or claims. This Agreement shall not be changed unless in writing and signed by
both the Employee and BlueLinx Corporation.     15.   Severability. The
invalidity or unenforceability of any provision of this Agreement shall not
affect or impair any other provisions, which shall remain in full force and
effect.     16.   Governing Law. This Agreement has been made in the State of
Georgia and the laws of Georgia shall apply to it.     17.   Employee’s
Acknowledgement. The Employee acknowledges that no representation, promise or
inducement has been made other than as set forth in this Agreement, and that the
Employee enters into this Agreement without reliance upon any other
representation, promise or inducement not set forth herein. The Employee further
acknowledges and represents that Employee assumes the risk for any mistake of
fact now known or unknown, and that Employee understands and acknowledges the
significance and consequences of this Agreement and represents that its terms
are fully understood and voluntarily accepted. The Employee also acknowledges
(a) that Employee has consulted with or has had the opportunity to consult with
an attorney of Employee choosing concerning this Agreement and has been advised
to do so by BlueLinx Corporation, and (b) that Employee has read and understands
this Agreement, is fully aware of its legal effect, and has entered into it
freely and voluntarily based on Employee own judgment. The Employee acknowledges
that Employee has been given a reasonable time to consider the terms of this
Agreement.     18.   Twenty-One Day Consideration Period. The Employee
acknowledges that Employee has been given a period of at least twenty-one
(21) days to consider the terms of this Agreement and, if Employee should
execute it prior to the expiration of the twenty-one day consideration period,
knowingly waives Employee right to consider this Agreement for twenty-one days.
    19.   Seven-Day Revocation Period. The Employee acknowledges that Employee
may, for a period of seven (7) days following the execution of this Agreement,
revoke acceptance thereof. This revocation must be done in writing and delivered
to BlueLinx Corporation’s Legal Department before the close of business on the
seventh day. This Agreement shall not become effective until the expiration of
this seven-day revocation period.     20.   Headings. The headings contained in
the Agreement are for reference purposes only and shall not in any way affect
the meaning or interpretation of this Agreement.

 

3



--------------------------------------------------------------------------------



 



         
NAME
  BLUELINX CORPORATION    
 
       
/s/ Barbara V. Tinsley
  By: /s/ Dean A. Adelman    
 
 
 
   
Date: April 7, 2008
  Title: Vice President — Human Resources    
 
       
 
  Date: April 7, 2008    

 

4